NUMBER 13-16-00038-CR

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI—EDINBURG


NELSON PARNELL JR.,                                                                         Appellant,

                                                    v.

THE STATE OF TEXAS,                                                                          Appellee.


                        On appeal from the 85th District Court
                              of Brazos County, Texas


                  ORDER TO FILE REPORTER’S RECORD

                   Before Justices Garza, Perkes, and Longoria
                                Order Per Curiam

        This cause is before the Court on appellant’s motion to delay submission pending

the filing of a complete record on appeal and appellant’s supplemental brief. 1                        The



         1 This appeal was transferred to this Court from the Tenth Court of Appeals by order of the Texas

Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw through 2015 R.S.) (delineating
the jurisdiction of appellate courts); TEX. GOV'T CODE ANN. § 73.001 (West, Westlaw through 2015 R.S.)
(granting the supreme court the authority to transfer cases from one court of appeals to another at any time
that there is “good cause” for the transfer).
reporter’s record in this matter was filed on February 16, 2016 and a first, second, and

third supplemental reporter’s record have been filed.

       On October 11, 2016, appellant was appointed new counsel, the Honorable

Richard E. Wetzel. On October 11, 2016, counsel notified the reporter that the reporter’s

record does not contain numerous pretrial hearings, and requested a supplemental

reporter’s record be filed with the Court.       Counsel states that a complete record is

necessary in order to file a supplemental brief.

       The Court is of the opinion that, in the interest of justice, an order should be

entered.      Reporter, Paula Frederick, is hereby ORDERED to file a supplemental

reporter’s record containing all pretrial hearings on or before December 15, 2016.

Further requests for extension of time will not be favorably entertained by the Court.

       Appellant’s brief will be due 30 days from the date a complete appellate record has

been filed.



                                                   PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th of November, 2016.




                                             2